Title: To Thomas Jefferson from Charles Copland, 15 March 1801
From: Copland, Charles
To: Jefferson, Thomas



Sir
Richmond 15 March 1801

Your favor of the 11th instant is recd, I can not better answer your letter, than by sending you a copy of my last letter to Mrs Randolph—at the time Mr Grymes confessed Judgt, the annuities of 150 pounds sterling were calculated up to the first day of January 1800—of course on the first day of January last 150 pounds was due for last years annuity, which I have not yet demanded of Mr Grymes not knowing whether I was to ask the whole or only half of that sum. of this you will be good enough to advise me—
I am Sir your obt Servt

Ch S Copland

